                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

RAYMOND WILLIAMS,                               )
                                                )
               Movant,                          )
                                                )
         v.                                     )         No. 4:19-CV-2394 RWS
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
               Respondent.                      )

                              MEMORANDUM AND ORDER

       This matter is before the Court on a verified motion for admission pro hac vice filed by

Mr. Robert Sirianni, Jr., an attorney for movant Raymond Williams. Mr. Robert Sirianni, Jr.,

practices in the state of Florida, and his motion contains the information required by Local Rule

12.

       Accordingly,

       IT IS HEREBY ORDERED that the verified motion for admission pro hac vice [Doc.

#2] is GRANTED.

       Dated this 26th day of August, 2019.




                                                RODNEY W. SIPPEL
                                                UNITED STATES DISTRICT JUDGE
